     Case: 3:19-cv-00133-NBB-RP Doc #: 40 Filed: 11/20/19 1 of 5 PageID #: 594



              IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION
_____________________________________________________________________________

CLAUDIA LINARES as spouse of ISMAEL                )
LOPEZ, Deceased, and Edward T. Autry as            )
Administrator of the ESTATE of ISMAEL              )
LOPEZ, Deceased,                                   )
                                                   )
                                                   ) Case No.: 3:19cv133-NBB-RP
        Plaintiffs,                                )
                                                   )
vs.                                                )
                                                   )       JURY DEMANDED
CITY OF SOUTHAVEN, STEVE PIRTLE,                   )
in his official capacity as Chief of Police of the )
Southaven Police Department, OFFICER               )
SAMUEL MAZE, Individually and in his               )
official capacity as a Southaven Police Officer, )
OFFICER ZACHARY DURDEN, Individually )
and in his official capacity as a Southaven        )
Police Officer, and JOHN DOES 1-25,                )
                                                   )
        Defendants.                                )
_____________________________________________________________________________

              PLAINTIFFS’ RESPONSE IN OPPOSITION TO
 DEFENDANT STEVE PIRTLE’S MOTION TO DISMISS [Doc. 38], AND/OR, IN THE
      ALTERNATIVE, DISMISSAL BASED ON SOVEREIGN IMMUNITY


       COMES NOW, the Plaintiffs, CLAUDIA LINARES as spouse of Ismael Lopez,

Deceased, and Edward T. Autry as Administrator of the Estate of ISMAEL LOPEZ, Deceased,

by and through their counsel of record, and file this their Response in Opposition to Defendant

Steve Pirtle’s Motion to Dismiss Based on Standing and/or Absence of Jurisdiction, and/or in the

alternative, Dismissal Based on Sovereign Immunity [Doc. 38]. Because Defendant Steve Pirtle

largely makes similar claims as to those made by Defendants City of Southaven and Zachery

Durden (through same counsel), Plaintiffs incorporate their Responses to those Motions to
      Case: 3:19-cv-00133-NBB-RP Doc #: 40 Filed: 11/20/19 2 of 5 PageID #: 595



Dismiss in their entirety [Doc. 24]. However, Defendant Pirtle does attempt to bolster previous

“entry fiction” arguments by supplying the Court with additional case law and arguments not

previously submitted. This Court should find those new arguments without merit and not

brought in good faith as outlined below.

       A.      The “Entry Fiction” argument brought by Defendant Pirtle has been
               squarely addressed by the Fifth Circuit.

       Defendant’s Motion and Memorandum in Support fail to inform the Court that

controlling law of this Circuit has been resolved and the 5th Circuit has already addressed the

entirety of his “entry fiction” arguments and summarily dispatched them. Since each Defendant

seems to have overlooked binding precedent, Plaintiffs simply submit the plain holding of

Martinez-Aguero v. Gonzalez, 459 F.3d. 618 (5th Cir. 2006):

                       Gonzalez argues that Martinez-Aguero had no
               constitutional rights at the time of the alleged incident because she
               was an alien who attempted to enter the country illegally and was
               not admitted.      Gonzalez relies on United States v. Verdugo-
               Urquidez, 494 U.S. 259, 274-75, 110 S.Ct. 1056, 108 L.Ed.2d 222
               (1990), which held that an alien who has no voluntary attachment
               to the United States enjoys no extraterritorial Fourth Amendment
               protection. The Court in Verdugo-Urquidez analyzed the text and
               history of the phrase “the People” in the Fourth Amendment and
               concluded that it “refers to a class of persons who are part of a
               national community or who have otherwise developed sufficient
               connection with this country to be considered part of that
               community.” Id. at 265, 110 S.Ct. 1056.                   The Court
               acknowledged that it had held that aliens enjoy certain
               constitutional rights, but those cases “establish only that aliens
               receive constitutional protections when they have come within the
               territory of the United States and developed substantial
               connections with the country.” Gonzalez also relies on Johnson
               v. Eisentrager, 339 U.S. 763, 765-66, 70 S.Ct. 936, 94 L.Ed. 1255
               (1950), in which the Court rejected the extraterritorial application
               of the Fifth Amendment.
                       The crucial distinction is “that certain constitutional
               protections available to persons inside the United States are
               unavailable to aliens outside our geographic borders.” Zadvydas
               v. Davis, 533 U.S. 678, 693, 121 S.Ct. 2491, 150 L.Ed.2d 653



                                                 2
     Case: 3:19-cv-00133-NBB-RP Doc #: 40 Filed: 11/20/19 3 of 5 PageID #: 596



               (2001).     The Court in Zadvydas reasoned that a statute that
               authorized the indefinite detention of removable aliens present in
               the U.S. would pose serious constitutional problems. See id. at
               682, 121 S.Ct. 2491. The Court distinguished Shaughnessy v.
               United States ex rel. Mezei, 345 U.S. 206, 73 S.Ct. 625, 97 L.Ed.
               956 (1953), which held that a lawfully admitted alien who left the
               country and was denied reentry for security reasons could be
               indefinitely detained at Ellis Island. The “critical” difference for
               the Court was that the alien in Mezei never reentered the United
               States; “[h]ence, he was treated, for constitutional purposes, as if
               stopped at the border.” See Zadvydas, 533 U.S. at 693, 121 S.Ct.
               2491.4
                          This doctrine is called the “entry fiction,” and Gonzalez
               urges its application to this case: Because Martinez-Aguero was
               denied entry into the United States, and because the fiction
               requires us to treat her as if stopped at the border (even though she
               was technically present in U.S. territory), and because the Fourth
               and Fifth Amendments have no extraterritorial application,
               Gonzalez contends he should be entitled to qualified immunity.
                          We disagree.        This conclusion is inconsistent with
               Lynch v. Cannatella, 810 F.2d 1363 (5th Cir.1987), in which we
               specifically limited the application of the “entry fiction” to
               immigration and deportation matters:
                       The “entry fiction” that excludable aliens are to be treated
               as if detained at the border despite their physical presence in the
               United States determines the aliens' rights with regard to
               immigration and deportation proceedings. It does not limit the
               right of excludable aliens detained within United States territory to
               humane treatment.
                       Id. at 1373.



       Id. at 624, 625. [emphasis added].      Accordingly, because the 5th Circuit has held that

“entry fiction” applies only to immigration and deportation proceedings and preserves the 4 th, 5th

and 14th Amendment rights of peoples on the soils of the United States, Defendant Pirtle’s

Motion to Dismiss must be denied.

       Furthermore, Ismael Lopez (deceased) had far more that minimal connections to the

United States. His immigration status was not known, questioned or even issue at the time he

was killed by Defendant Durden, acting under the authority of Defendant Pirtle and City of



                                                 3
      Case: 3:19-cv-00133-NBB-RP Doc #: 40 Filed: 11/20/19 4 of 5 PageID #: 597



Southaven. More importantly, it is clearly alleged (and undisputed) in the Complaint that Ismael

Lopez resided and lived in the city of Southaven, Mississippi. [Doc 1, ¶1, 18]. The argument

that someone who lives and resides in a state does not have significant connections to the United

States in order to claim 4th or 14th Amendment protections is beyond specious; it is reprehensible.

As such, this Court is again urged, with renewed vigor, that it should consider the failure of the

Defendant to bring legally supported arguments before this Court as sanctionable, particularly in

light of additional meritless arguments made.

       B.      Conclusion

       For the reasons stated herein and for the reasons stated in Plaintiffs’ Responses to the

Motions to Dismiss filed by Defendant Durden and Defendant City of Memphis [Doc 24], this

Court is respectfully urged to deny the instant Motion and consider an award of sanctions.

                                              ORAL ARGUMENTS PREFERRED

                                              Respectfully Submitted,

                                              WELLS & ASSOCIATES, PLLC
                                              CARR LAW FIRM, PLLC


                                              s//: Michael S. Carr
                                              Michael Carr (MSB# 102138)
                                              Murray B. Wells, Pro Hac Vice
                                              Aaron A. Neglia Pro Hac Vice
                                              Attorneys for Plaintiffs


                                 CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the forgoing with the Clerk of the Court using the ECF

system, by which all counsel of record were notified on this the 20th day of November.


                                                             /s/ Michael S. Carr
                                                             Michael S. Carr



                                                 4
Case: 3:19-cv-00133-NBB-RP Doc #: 40 Filed: 11/20/19 5 of 5 PageID #: 598




                                    5
